UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7404



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KURT BLACK, a/k/a Ratty,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-96-104, CA-02-452)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kurt Black, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Kurt Black seeks to appeal the district court’s orders denying

his   28     U.S.C.   §    2255   (2000)   motion    and       his     motion   for

reconsideration.      An appeal may not be taken to this court from the

final order in a § 2255 proceeding unless a circuit justice or

judge issues a certificate of appealability.            28 U.S.C. § 2253(c)

(2000).    When a district court dismisses a habeas petition solely

on procedural grounds, a certificate of appealability will not

issue unless the petitioner can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).          We have independently

reviewed the record and conclude that Black has not made the

requisite showing.        See Miller-El v. Cockrell,            U.S.      , 123 S.

Ct.   1029    (2003).       Accordingly,    we   deny      a    certificate     of

appealability and dismiss the appeal.               We dispense with oral

argument, because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         DISMISSED


                                       2